Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

Election/Restrictions
Applicant’s election without traverse of the invention of Species 2, claims 46, 47, 49-52, 54-57, 59-62, 64, and 65 in the reply filed on February 19, 2021 is acknowledged.
Claims 48, 53, 58, and 63 have been withdrawn from consideration.

Declaration
The Reissue Declaration filed with the application is objected to because it fails to identify at least one error upon which the reissue is based.  
Applicant has checked the box stating that patentee claimed more or less that he had a right to claim.  While this is a reason the patent is believed to be wholly or partly inoperative or invalid, it does not describe an error in the patent.  At least one error in an original patent claim must be identified in a statement specifying a word, phrase, or expression in the patent claim, and how it renders the original patent wholly or partly inoperative or invalid.  Moreover, the error statement must specify whether this is a broadening or a narrowing reissue.  See MPEP 1414.
Reissue Applications
The amendment to the claims filed on October 12, 2017 does not comply with the requirements of 37 CFR 1.173 because:  
New claims 46-65 are not underlined in their entirety as required by 37 CFR 1.173(d):
(d)  Changes shown by markings.  Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added. 

The amendment is further objected to because it does not provide a statement of the status and support of the claims as required by 37 CFR 1.173(c):
(c)  Status of claims and support for claim changes.  Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. 

In response to this Office action, Applicant is required to provide a statement of the status and support of new claims 46-65 as filed October 12, 2017, and additionally for any changes to these claims and for any new claims which may be added in the next response.  
Note that amendment procedure in reissue applications is governed under 37 CFR 1.173 and is different from regular utility applications.
See MPEP 1453. 

Drawings
The drawings are objected to because the lead lines from reference characters 135 and 138 are incorrect.
The reference character 135 is described as the inner circumference of the follower gear 111 (column 9, lines 36-37), but as shown in figures 8C and 9C, the lead line from 135 incorrectly points to the outer surface of the reversing element 115.  Likewise, the reference character 138 is described as the inner circumference of the capstan gear 118 (column 9, lines 34-35), but as shown in figures 8D and 9D, the lead line from 138 incorrectly points to the outer surface of the reversing elements 115.  The same is true for reference characters 135, 138 in figure 10.   
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application.  
Note that amendments in reissue applications are different from standard utility application practice and are governed by 37 CFR 1.173.  
37 CFR 1.173(b)(3) reads:
Drawings.  One or more patent drawings shall be amended in the following manner:  Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document.  Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended.  Amended figures must be identified as "Amended," and any added figure must be identified as "New."  In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled."  All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.  

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

The objection to the drawings will not be held in abeyance. 
See also MPEP 1453.

Specification
The abstract of the disclosure submitted on November 1, 2017 is objected to because of the use of the legal term “means” (at least eight occurrences).
Correction is required.  See MPEP § 608.01(b).
The Abstract is further objected to because it is not in the form required by 37 C.F.R. 1.173.  The abstract should be presented by submitting the entire first page of the patent.  This is in addition to the amended abstract Applicant must submit to delete every instance of the legal term “means.”  See MPEP 1411.

The disclosure is objected to because it is replete with spelling, grammatical, and other errors.  
For example:
In column 8, line 30:  The reversing means “plays with” two functions is not understood.  In the same column, line 51, term “shall” should probably be changed to - -shaft- -. 

The reference character 138 is used for two different elements in lines 56-57 of column 9, at least.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  A thorough and complete correction is required.
Note again that amendments in Reissue applications different from regular utility application practice and are governed by 37 CFR 1.173.
See MPEP 1453.

Claim Objections
Claims 46, 47, 49, 50, 51, 54, 55, 57, 60, 61, 64, and 65 are objected to because of the following informalities:  
In claim 46, grammatical errors such as “an rotation axis” and “a idle gear” must be corrected.
In claims 47 and 57, the term “have” should be changed to - -has- - and the term “is” in the last line should apparently be changed to - -are- -.  
In claims 49 and 59, the term “anyone” should be changed to - -any one- -.
In claims 50, 54, 55, 60, 64, and 65, the term “ratches” is objected to because this appears to be a misspelling of “ratchets” or a non-existent element.

In claims 55 and 65, the term “the” should be inserted before “circumference” and before “predetermined.”
Appropriate correction is required.

Claim Rejections - 35 USC § 251
Declaration
Claims 46-65 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 46-65 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the subject 9,156,145 patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 

The reissue application contains claim(s) that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect 
As set forth in MPEP 1412.02, a Three Step analysis is used to determine whether reissue claims impermissibly broaden the claimed subject matter so as to recapture subject matter surrendered in the application for the patent and is applied to reissue claims 46 and 56 as follows.
A.     The First Step - Is There Broadening?  
Patent claim 1 recites:
A bidirectional mechanical converting unit comprising: 
a main shaft:
a driving mechanism, which includes a driving assembly and a reversing assembly which are coupled to each other; and
a rotation assembly for inputting torque, an rotation axis of the rotation assembly being coaxial with the main shaft, the rotation assembly and the driving mechanism being coupled to each other, and the driving mechanism delivering the torque to output at the main shaft in. a predetermined direction;
the predetermined direction can be switched via the reversing assembly:
wherein the driving assembly is sleeved on the reversing means;
the driving assembly includes two driving elements mounted on the main shaft, each having a one-way clutch interposed between it and the main shaft, and a 
the two driving elements are spaced apart axially;
the reversing assembly includes the one-way clutches;
both of the one-way clutches are functionally oriented in a same direction, so that the main shaft Is entrained with one of the two driving elements which is rotating in the direction, and the main shaft is overrun by the other driving element which is rotating in the opposite direction.  

Reissue claim 46 recites:  
46.    (New) A bidirectional mechanical converting unit, comprising: 
a main shaft;
a driving means and a reversing means which are coupled to each other; and 
a rotation means for inputting torque, an rotation axis of the rotation means being coaxial with the main shaft; the driving means comprises a capstan gear, a follower gear, a idle gear and a transmission seat provided with an idle gear axle; the idle gear being disposed on the idle gear axle and coupling both of the capstan gear and the follower gear to transmit, and forcing the capstan gear and the follower gear to rotate in opposite directions;
one of the capstan gear and the follower gear entrains the main shaft to rotate in a predetermined direction, wherein
the predetermined direction can be switched via the reversing means; 
the reversing means includes a one-way clutches;


Reissue claim 56 recites: 
56.    (New) A screwdriver, comprising: 
a main shaft;
a handle, the handle is coaxial with the main shaft;
a driving means and a reversing means which are coupled to each other; 
and the driving means comprises a capstan gear, a follower gear, a idle gear and a transmission seat provided with an idle gear axle; the idle gear being disposed on the idle gear axle and coupling both of the capstan gear and the follower gear to transmit, and forcing the capstan gear and the follower gear to rotate in opposite directions;
one of the capstan gear and the follower gear entrains the main shaft to rotate in a predetermined direction, wherein
the predetermined direction can be switched via the reversing means; the reversing means includes a one-way clutches;
through the one-way clutches, when the torque input by the rotation means for inputting torque being same with or opposite to the predetermined direction, the main shaft always rotates in the predetermined direction.

Reissue claims 46 and 56 omit the limitations shown below in strikethrough:
1. A bidirectional mechanical converting unit comprising: 

a driving mechanism, which includes a driving assembly and a reversing assembly which are coupled to each other; and 
a rotation assembly for inputting torque, an rotation axis of the rotation assembly being coaxial with the main shaft, the rotation assembly and the driving mechanism being coupled to each other, and the driving mechanism delivering the torque to output at the main shaft in a predetermined direction; 
the predetermined direction can be switched via the reversing assembly; 
wherein the driving assembly 
the driving assembly 

the reversing assembly includes the one-way clutch


Reissue claims are therefore broader than patent claim 1.
B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?

In the ensuing Response, Applicant amended claim 2 to include all of the subject matter of base claim 1, thereby putting claim 2 into independent form.  See Response filed February 25, 2015.   
In the same Response, Applicant asserted that with the amendment “claim 2 is now allowable.”
Claim 2 corresponds to claim 1 of the ‘145 patent.
Therefore, the limitations drawn to the details of driving assembly being “sleeved,” the two driving elements each having a one-way clutch, and the transmission structure, as set forth in the last eleven lines of claim 1 are considered to have been surrendered during the original examination.   
C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
According to the Third Step, if the SGL has not been entirely eliminated in the reissue claim, there may be recapture.  As set forth in MPEP 1412.02(II)(C) (in pertinent part):
2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows: 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In both situations 1 and 2, even "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule."  Youman, 679 F.3d at 1347, 102 USPQ2d at 1870. In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept).  The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art.  Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant should point out explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims. 
Returning to the instant application, new reissue claims 46 and 56 appear to recite some of the surrendered subject matter, such as a single one-way clutch, but this is set forth as part of a reversing means, and not part of the two driving elements of the driving assembly recited in patent claim 1.
Therefore, while claims 46 and 56 are arguably narrowed relative to the originally-filed (pre-amended) version of claim 1, the narrowing is not in the area of the surrendered subject matter. 
As such, claims 46 and 56, and their dependent claims 47-55 and 57-65 impermissibly recapture subject matter surrendered during the original prosecution of the ‘145 patent.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 46 and 56, the phrase “a one-way clutches” renders the claim indefinite as to how many clutches are being claimed.  
In claims 47 and 57, the last two lines are incomprehensible.  The “components” lack antecedent basis; it is not clear what is meant by “constituted of.”  Further, the claim is indefinite as to what comprises “part” of the components, i.e., is there a single part of multiple components?  Still further, the claim is indefinite as to what is meant by “configured to position” in the opening and “being through” the opening.  
In claims 49 and 59 the “orientation slots” are inferentially recited and the claims are indefinite as to where these would be disposed.  
Claims 50, 54, 55, 60, 64, and 65 are indefinite because the metes and bounds of the term “ratches” cannot be determined.  
In claims 50 and 60, the phrase “is formed through” is indefinite as to whether the clutch is formed through the surface of the ratchet to engage the ratches, or the clutch is formed by the combination of the ratchet surface and the ratches, or that the ratchet surface engages the ratches.  

Claims 51-55 and 61-65, the “ratchet surfaces” are inferentially set forth in base claims 50 and 60, and, as such, lack proper antecedent basis in dependent claims 51-55 and 61-65.
In claims 51 and 61, the inferentially-recited circumference of a gear wheel is undefined (would the circumference be the other edges of the teeth or the valleys between the teeth?) and therefore the claim is indefinite as to how the ratchet surface can be disposed on circumference.  Further, these claims are indefinite because the “gear wheel” is inferentially recited and it is not clear if it is being claimed as a new element, or if the “gear wheel” is one of the gears previously recited.
Claims 52 and 62 are indefinite because they recite plural ratchet surfaces while depending from claims which inferentially recite at most a single ratchet surface.  
In claims 54 and 64, the phrase “through changing engagement status” the term “engagement status” lacks antecedent basis and is thus not defined.  The claims are further indefinite as to what is meant by “through changing” the status, or even how the “status” of the ratchet surface and the ratches is changed.  Finally, the claims do not appear to form a complete sentence, i.e., it appears that the claims should recite a result of changing the engagements statuses after the term “direction.”  As such, the metes and bounds of these claims cannot be ascertained and therefore cannot be examined on the merits.
Claims 55 and 65 are indefinite for the same reasons as claims 54 and 64.  

Claim 64 is indefinite because it is not in the form of a complete sentence, i.e., it appears that the claim should recite a result of changing the engagements statuses after the term “direction.”  As such, the metes and bounds of the claim cannot be ascertained and it cannot be examined on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
In the instant application, the “rotation means” set forth in claim 46 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 6th paragraph because it:
A.  Uses the term means;
B.  The term “means” is modified by the functional word “for;” and
C.  The “rotation means” is not modified by any structure for performing the claimed function.
Therefore, the rotation means is considered to be the handle 121 as described from column 7, line 65 to column 8, line 9 of the specification.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the “driving means” and the “reversing means” of claims 46 and 56.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 46 and 56 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Palmer (U.S. Patent 5,881,609).
With respect to claim 46, Palmer discloses a bidirectional mechanical converting unit, comprising:
a main shaft 4;

and a rotation means 23 for inputting torque, an rotation axis of the rotation means being coaxial with the main shaft; 
the driving means comprises a capstan gear 2, a follower gear 12, an idle gear 21, 22, and a transmission seat provided with an idle gear axles 19, 20; the idle gear being disposed on the idle gear axle and coupling both of the capstan gear and the follower gear to transmit, and forcing the capstan gear and the follower gear to rotate in opposite directions as shown in figure 1.
One of the capstan gear and the follower gear entrains the main shaft to rotate in a predetermined direction, wherein
the predetermined direction can be switched via the reversing means 1, 10; the reversing means includes a one-way clutches 3, 5;
through the one-way clutches, when the torque input by the rotation means for inputting torque being same with or opposite to the predetermined direction, the main shaft always rotates in the predetermined direction.  See column 3, lines 14-23 and column 5, lines 1-15.
With respect to claim 56, Palmer discloses screwdriver comprising: 
a main shaft 4; 
a handle 23 coaxial with the main shaft;
a driving means and a reversing means 1, 5, 10, 11, which are coupled to each other; 

the idle gear being disposed on the idle gear axle and coupling both of the capstan gear and the follower gear to transmit, and forcing the capstan gear and the follower gear to rotate in opposite directions as shown in figure 1.
One of the capstan gear and the follower gear entrains the main shaft to rotate in a predetermined direction, wherein
the predetermined direction can be switched via the reversing means 1, 10; the reversing means includes one-way clutches 3, 5;
through the one-way clutches, when the torque input by the rotation means for inputting torque being same with or opposite to the predetermined direction, the main shaft always rotates in the predetermined direction.  See column 3, lines 14-23 and column 5, lines 1-15.

Claim(s) 46, 47, 49, 56, 57, and 59 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marcovici (U.S. Patent 5,931,062).
Respect to claim 46, Marcovici discloses a bidirectional mechanical converting unit, comprising:
a main shaft 502;
a driving means 520, 524, and a reversing means 108 which are coupled to each other (column 8, lines 16-22);
and a rotation means 180 for inputting torque, an rotation axis of the rotation means being coaxial with the main shaft; 

One of the capstan gear and the follower gear entrains the main shaft to rotate in a predetermined direction, wherein
the predetermined direction can be switched via the reversing means 108; the reversing means includes one way clutches 117;
through the one-way clutches, when the torque input by the rotation means for inputting torque being same with or opposite to the predetermined direction, the main shaft always rotates in the predetermined direction.  See especially figures 6-8.
With respect to claim 47, the reversing means includes a reversing element; the reversing element have openings, part of the components constituted of the one-way clutches is configured to position in the opening or being through the opening.  See column 4, lines 50-53.
With respect to claim 49, the reversing means includes an orientation ball 179 which can be positioned in any one of orientation slots, so as to set the predetermined direction.

With respect to claim 56, Marcovici further describes a screwdriver comprising: 
a main shaft 502; 
a handle 108 that is coaxial with the main shaft;

one of the capstan gear and the follower gear entrains the main shaft to rotate in a predetermined direction, wherein
the predetermined direction can be switched via the reversing means 108; the reversing means includes a one-way clutches 117;
through the one-way clutches, when the torque input by the rotation means for inputting torque being same with or opposite to the predetermined direction, the main shaft always rotates in the predetermined direction.  See especially figures 6-8.
With respect to claim 57, the reversing element has openings, part of the components constituted of the one-way clutches is configured to position in the opening or being through the opening.  See column 4, lines 50-53.
With respect to claim 59, the reversing means includes an orientation ball 179 which can be positioned in any one of orientation slots, so as to set the predetermined direction

Allowable Subject Matter
Claims 50, 51, 52, 54, 55, 60, 61, 62, 64, 65, would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-Note that the rejections under 35 U.S.C. 251 would also have to be overcome before any claims could be allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
In a screwdriver or mechanical converting unit comprising a main shaft, a driving means, a reversing means and a rotation means for inputting torque, as recited in the claims, the combination of the driving means comprising a capstan gear, a follower gear, and an idler gear, along with a one-way clutch comprising a ratchet surface and ratchets /pawls, are not taught or fairly suggested in the prior art. 
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 12, 2017, and February 2, 2018 have been considered and placed of record.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references show other bidirectional mechanical converting units.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee: /E.D.L/                            SPRS, Art Unit 3993           

Conferee: /PCE/




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,156,145; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.